Case 4:19-mc-02395 Document 1 Filed on 08/14/19 in TXSD Page 1 of 1

AQ 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

 

 

UNITED STATES DISTRICT COURT
for the

District of Columbia
ANATOLIE STATI, GABRIEL STATI, ASCOM

 

 

GROUP, S.A., TERRA RAF TRANS TRAIDING LTD. )
Plaintiff )
Vv. ) Civil Action No. 14-1638 (ABJ)
REPUBLIC OF KAZAKHSTAN )
Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 07/16/2019 .
1 also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending

before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: ghz | IG

CLERK OF COURT

Pouca Lb hy )

Signature of Clerk or Deputy G ON:
